Citation Nr: 1644569	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-33 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating higher than 40 percent for bilateral hearing loss, effective prior to May 4, 2016, and higher than 50 percent, effective May 4, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.K.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, the Veteran and J.K., testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in March 2016 for additional development.  The case is now returned for appellate review.  During the course of the remand, the RO granted an increased rating of 50 percent for bilateral hearing loss, effective May 4, 2016.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As noted in the March 2016 remand, the issue of service connection for vertigo, secondary to the bilateral hearing loss disability, has been raised by the record in a December 2012 statement and at testimony at the February 2016 Board hearing, respectively, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of an increased rating for a lumbar spine disability also has been raised by a statement in December 2012 on a VA-Form 9 appealing the bilateral hearing loss claim, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Effective prior to May 4, 2016, the objective findings correspond to no more than a 40 percent rating for bilateral hearing loss.

2.  Effective May 4, 2016, the objective findings correspond to no more than a 50 percent rating for bilateral hearing loss.

3.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the bilateral hearing loss, contemplated by the current rating.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent, effective prior to May 4, 2016, and higher than 50 percent, effective May 4, 2016, for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in January 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.  

The Veteran underwent VA examinations in March 2011 and May 2016.  The examinations include objective findings necessary for rating purposes and discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed. 

The Veteran's representative has argued in a September 2016 statement that the hearing evaluations did not adequately portray the severity of the Veteran's condition, and did not reflect the severity of his condition in normal, daily life.  To the extent to which the Veteran's representative argues that the examinations are not adequate, the Board notes that the applicable regulations set forth the type and manner of testing required and specifically indicate speech discrimination tests be conducted in a controlled setting (not under "real world" conditions), and the rating of hearing loss disability involves the mechanical application of the rating schedule.  The Veteran's representative has not argued that the examinations were otherwise inadequate.  The testing method is appropriate.  See Martinak, supra.

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the March 2016 remand requests by obtaining additional treatment records from the Orlando VAMC dated from April 2011 to June 2011 and from October 2012 to present, requesting that the Veteran identify any health care providers who treated him for the claimed disability and obtaining an updated medical examination.  Therefore, no further action is necessary to develop the claim.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim for bilateral hearing loss.  Here, during the hearing, the VLJ asked specific questions directed at identifying the criteria for an increased rating for hearing loss and sought to identify any pertinent evidence not currently associated with the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition the Veteran volunteered his treatment history and current symptoms.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Increased Rating 

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

The Veteran underwent a VA audiology examination March 2011.  The Veteran reported significant effects on his occupation with hearing difficulty.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
60
75
64
LEFT
95
80
80
85
85

Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The examiner noted that speech recognition ability in the left ear could not be tested.

As the Veteran had puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, which is considered an exceptional pattern of hearing, as defined in 38 C.F.R. § 4.86, then Table VIA is used to rate the ears, because Table VIA results in a higher numeral of level V for the right ear (rather than level IV under Table VI).  Under Table VII, a Roman numeral V is assigned for the right ear and VIII is assigned for the left ear, which corresponds to a 30 percent evaluation. 

The Veteran underwent another VA audiology examination in May 2016.  The Veteran reported that when he coached football he could not hear what some of the officials were saying and had to ask others to repeat.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
70
70
80
73
LEFT
85
80
80
90
84

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 30 percent in the left ear.

Again, an exceptional pattern of hearing loss is shown in the ears under 38 C.F.R. § 4.86, as puretone thresholds at each of the four frequencies 1000, 2000, 3000, and 4000, is 55 decibels or more.  Considering the results of the May 2016 examination under Table VI, the Veteran had level XI hearing on the left side.  However, a more favorable level VI hearing loss is designated under Table VIA for the right ear, so the latter will be used on the right side.  Under Table VII, a Roman numeral VI is assigned for the right ear and XI is assigned for the left ear, which corresponds to a 50 percent evaluation. 

In reviewing the evidence, there is no basis for assigning a higher rating.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann. 

Under a mechanical application of the rating schedule, a rating higher than 40 percent is not warranted for the bilateral hearing loss prior to May 4, 2016, or 50 percent, effective May 4, 2016.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has stated that he has difficulty with hearing while working as a coach.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, with regard to the hearing loss, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization due to hearing loss.  As for marked interference with employment, while the Veteran has stated that he has trouble hearing while coaching, he did not report that he had to miss work because of his hearing loss.  There is no evidence that his hearing loss has markedly interfered with his employment during the course of the appeal.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 40 and 50 percent ratings assigned for the Veteran's hearing loss are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected hearing loss. Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating higher than 40 percent for bilateral hearing loss, effective prior to May 4, 2016, and higher than 50 percent, effective May 4, 2016, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


